Appeal by the defendant from two judgments of the County Court, Orange County (Byrne, J.), both rendered April 25, 1990, convicting him of burglary in the second degree under Indictment Number 89-00588 and bail jumping in the second degree under Indictment Number 90-00069, upon his pleas of guilty, and imposing sentences. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738), in which he moves to be relieved of the assignment to prosecute those appeals.
Ordered that the motion is granted, Gary Eisenberg is relieved as attorney for the defendant, the brief filed by him on behalf of the defendant is stricken, and he is directed to turn over all papers in his possession to new counsel assigned herein; and it is further,
Ordered that David M. Green of 255 Executive Drive, Suite 308, Plainview, New York 11803, is assigned as counsel to perfect the appeals; and it is further,
Ordered that the People are directed to furnish a copy of the stenographic minutes to the new assigned counsel; and it is further,
Ordered that new counsel shall serve and file a brief on behalf of the defendant within 90 days of the date of this decision and order and the People shall serve and file their brief within 120 days of the date of this decision and order. By prior decision and order of this court the defendant was granted leave to prosecute the appeals on the original papers (including the typewritten stenographic minutes) and on the typewritten briefs of the parties, who were directed to file nine copies of their respective briefs and to serve one copy on one another.
Based upon this court’s independent review of the record, we conclude that an arguable issue exists which could be raised on appeal with regard to the imposition of restitution. Accordingly, the motion of the defendant’s assigned counsel to be relieved as counsel is granted and new appellate counsel is assigned (see, People v Casiano, 67 NY2d 906; People v Woodham, 153 AD2d 599). Mangano, P. J., Lawrence, Rosenblatt and Copertino, JJ., concur.